DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3rd, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  “Is as H” is unclear. And would read more clearly with an “an” replacing the “as”  Appropriate correction is required.   For interpretation purposes claim 4 will be interpreted as reading, “the shape of the thermal deformation structure is an "H"”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hull (US 20120257275).

Regarding claim 1, Hull teaches an optical system having a secondary mirror focusing mechanism (figs. 1A, 1B, 1C, 3),  comprising:
A primary mirror (108);
A secondary mirror (110) arranged corresponding to the primary mirror (fig. 1b), and the secondary mirror is smaller than the primary mirror (fig. 1b); 
A mirror base for receiving the secondary mirror (see annotated fig. 3 below; Unlabeled cross hatching that receives the mirror 110 and unlabeled structure extending from it are a base capable of receiving the mirror); 
At least one beam (118) having a first end and a second end which are disposed oppositely (fig. 1B); 
and an actuation mechanism (136, 118, [0022] heating elements 136 control position of secondary mirror 10), wherein the actuation mechanism includes a thermal deformation structure (118) and a heating device (136), the heating device provides a heat to the thermal deformation structure such that the thermal deformation structure can generate a deformation ([0020] heating elements 136 may be used to control the relative lengths of support struts 118);
wherein the first end of the beam is fixed to the mirror base (fig. 1A; beam 118 is connects to hatched section of mirror base), the second end of the beam (118) is fixed to the actuation mechanism (fig. 1A [0020]; end of the beam opposite of the mirror base is fixed to heating element and itself, secured by adhesive film and or other connective mechanism), and the beam (118) is deformed correspondingly with respect to the thermal deformation structure of the actuation mechanism ([0031]; 118 is lengthened due to thermal expansion).

    PNG
    media_image1.png
    550
    640
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 20120257275) in view of Li (CN109683278)1. 
Hull ([0002]) and Li ([0002] [0052]) are considered analogous to the invention because they are in the same art of telescopes with thermally controlled focusing.

In regards to claim 2, Hull teaches the optical system having a secondary mirror focusing mechanism according to claim 1, wherein the actuation mechanism (118, 136) further includes a heat isolation material (fig. 1A; 120, 210 [0029]; low thermal conductivity, confines heat) and the heat isolation material surrounds the thermal deformation structure (120 [0029]; shroud at least partially enclosing the support strut which is a thermal deformation structure).
Hull does not teach, a supporting column and have the thermal deformation structure and the heat isolation material being disposed at two terminals of the supporting column with the second end of the beam being fixed to the supporting column.
However, Li (fig. 3-5) does teach a supporting column (10,  that has the thermal deformation structure and the heat isolation material being disposed at two terminals of the supporting column (fig. 5 [0049]; insulating blocks 10-1 and 10-3 are at the ends of a supporting column) with the second end of a beam fixed to the supporting column (fig. 3 [0054]; the column of flexible unit 2 is fixed to an end of a beam, the beam is are the three segments jutting from the corners of support base 4).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hull to with the teachings of Li and provided a supporting column and have the thermal deformation structure and the heat isolation material being disposed at two terminals of the supporting column, with the second end of the beam fixed to the supporting column. Doing so would improve the heat insulation effect ([0051]) and allow for the mirror to be adjusted to compensate for displacement and deformation of the mirror surface([0052]). 

    PNG
    media_image2.png
    425
    642
    media_image2.png
    Greyscale

--
In regards to claim 3, the combination of Hull and Li teaches the optical system having a secondary mirror focusing mechanism according to claim 2, and Hull further teaches wherein the heating device (136) is fixed to the thermal deformation structure (118), and electrically connected to a control circuit (140 [0020][0021][0022]; electrically powered heaters, digital circuit, heating elements are controlled by controller 140).
--
In regards to claim 4, the combination of Hull and Li teaches the optical system having a secondary mirror focusing mechanism according to claim 3,  and Li further teaches wherein the shape of the thermal deformation structure is [an] "H" (Li fig. 3; 2; Flexible unit 2, a deformation structure, has a column and with perpendicular surfaces on both ends, resembling an H). Reason to combine same as claim 2.
--
In regards to claim 5, the combination of Hull and Li teaches  the optical system having a secondary mirror focusing mechanism according to claim 4, wherein the number of the at least one beams is three (Li fig. 3; the three beams hold the three columns and connect them to base 4), and the three beams are fixed evenly at an outer edge of the mirror base (Li fig. 3 annotated above), and are mutually located with 120 degrees (Li fig. 3 [0053]; the beams at the corners of the triangle support base 4 are located with 120 degree rotations relative to the support bases center). Reason to combine same as claim 2.
Further, it has been held that a mere rearrangement of elements without modification of the operation of the device does not involve any routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1959). The rearrangement in this case does not modify the operation of the device because, the ability to focus the mirror is maintained. Changing the number of beams evenly fixed at the outer edge of the base in Hull (fig.1c) from 4 to three would require less materials reducing material cost and complexity. Subsequently, Hull with three evenly spaced beams would have beams mutually located with 120 degrees. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zang (CN 106199900). Zang teaches a thermal focusing structure with three beams mutually located with 120 degrees (fig 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN ALEXANDER MCDOWELL whose telephone number is (571)272-8309. The examiner can normally be reached M-Thursday 8:30- 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCDOWELL/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/7/22


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph references are made to the attached English translation.